Title: To George Washington from Major General Steuben, 28 March 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            My Dear General
            Philadelphia 28th March 1780
          
          The propositions I made to Congress respecting the formation of the Army, of which I had the honor of transmitting your Excellency a Copy, remain yet on their Table without any decision thereon; they have however set aside the Report of the Board of War on a Motion for reducing the Batallions, as you will perceive by the resolve annexed, so that all reduction or incorporation is now out of the question & for next Campaign the Regiments in the Line will be Augmented more or less by the respective States; what is to be done with the Additional Regiments & the Cavalry, Congress cannot or will not decide, tho’ I am rather led

to believe, their delay in this matter, proceeds from the grand cause of all our misfortunes—the bad State of our Finances, which will not allow the recruiting of men or purchasing of Horses.
          I observed to you my Dear General in my last that every Wheel of the Machine seemed stopped, of the truth of this observation I become more & more convinced & must confess, that to me our Situation appears very critical. The late resolves respecting the Money, tho’ attended with all the success that can be wished, cannot make any immediate alteration for the better, some Months must elapse before its good Effects will be felt & during this time we are disabled from doing any thing, whilst at this very moment the greatest exertions are necessary.
          My Anxiety for our southern Affairs I cannot help saying is considerably increased by the last accounts, which seem to anounce a determination of General Lincoln to Defend Charles Town with all his Force, this to me appears to be playing a hardy Game.
          Another Danger which Threatens us & which is much to be dreaded is the declared Division between Virginia & Pensilvania, the latter State having actually passed a Law for the raising 1500 Men to defend their pretended Rights. All these things offer but a Dull prospect, renderd still more dull by the Cabals & Factions which reign among us—the Civil Departments of the Army, at a time when their whole attention should be taken up in providing for the approaching Campaign, are in such a state of Dissatisfaction & confusion that I am very apprehensive they will make things still worse than they are.
          You will perhaps think my Dr General that I am in Anxiety for things which are out of my Sphere but when you Consider that all my Happiness depends on our Success you will not blame me for the Interest I take in the Cause, the same motives make me apprehensive that the necessary Arrangements will never be firmly establishd ⟨w⟩ithout your personal Assistance & I submit to you my Dr General whether your presence is not absolutely necessary at Congress in the present critical situation of our Affairs—Your Right to the confidence both of Congress & the People is too well founded not to command the greatest attention to every thing you propose—the time is precious & the prospect before us threatning; your presence will animate our Councils as it does our Armies—my Attachment to the Cause & the respectfull confidence I have in your person induces me to express in the Strongest terms the desire I have to see you here. I have the honor to be Your Excellencys most Obedt & very humble Servant
          
            steuben.
          
          
            P:S: The disagreable situation our Army has been in & the badness of the Roads have induced me to persuade the Minister to defer his Visit

to Camp he has not yet fixed his departure—and I submit to your Excellency whether in our present situation a Visit on your part would not answer a better end.
          
        